     Case 3:19-cv-01255-LAB-KSC Document 75 Filed 06/29/20 PageID.1468 Page 1 of 2




1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
      KAJI DOUSA,                                        CASE NO. 19cv1255-LAB (KSC)
11
                                          Plaintiff,
12                                                       ORDER RE: FURTHER BRIEFING ON
                           vs.                           MOTION TO SEAL [Dkt. 74]
13
      UNITED STATES DEPARTMENT OF
14    HOMELAND SECURITY, et al.,
15                                   Defendants.
16           Defendant U.S. Customs and Border Protection (“CBP”) filed an unopposed
17    motion to seal certain documents already in the docket, replacing them with more
18    extensively redacted versions. Dkt. 74. Even in the absence of party opposition, the Court
19    cannot grant a motion to seal without independently weighing the movant’s interest
20    against the public’s interest in access to court documents. See Ctr. for Auto Safety v.
21    Chrysler Grp., LLC, 809 F.3d 1092, 1098 (9th Cir. 2016). To assist the Court in assessing
22    these interests in relation to the redactions in question, the Court orders further briefing
23    to answer the questions below.
24           CBP’s motion relates to documents filed on December 20, 2019. CBP did not file
25    its motion until the documents had sat on the public docket for nearly seven months. In
26    the interim, at least one news organization appears to have downloaded a copy of those
27    documents and republished portions of them. See https://www.nbcsandiego.com/
28    news/investigations/u-s-border-agents-suspected-pastor-performed-sham-marriages-



                                                   -1-
     Case 3:19-cv-01255-LAB-KSC Document 75 Filed 06/29/20 PageID.1469 Page 2 of 2




1     for-migrant-caravan-members/2240500/. These documents have long been exposed to
2     the public in connection with a case that has received substantial media attention. How
3     strong can CBP’s interest in secrecy be when the documents are no longer secret? And
4     would sealing them merely draw greater attention to document copies already out of the
5     Court’s and the parties’ control?
6            Next,   the   Court     notes   that    the   documents    bear   the   designation
7     “UNCLASSIFIED//FOUO/LES.” Does this designation exempt the documents from
8     disclosure under the Freedom of Information Act?
9            Lastly, CBP asks that the Court redact pages 6 and 29 of Dkt. 55-13 and Dkt. 60-2
10    in their entirety. The information on these pages appears to the Court to be generic or
11    easily inferred from the subject matter of this litigation. The Associated Workspace
12    number that the Heitke Declaration identifies as sensitive are already redacted from page
13    6. Dkt. No. 74-1. And anyone reading the parties’ pleadings can guess the reasons—
14    identified in the “Category/Subcategory” field on pages 6 and 29—that the documents
15    state for CBP’s interest in the content of the associated Field Encounter Reports. Does
16    CBP have a specific interest in protecting other sensitive information on these pages?
17           The Court orders CBP to address these questions in a brief no longer than ten (10)
18    pages within fourteen (14) days of this Order. Other interested parties may submit similar
19    briefs by the same deadline.
20
21    Dated: June 29, 2020
22                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
23
24
25
26
27
28



                                                    -2-
